



EXHIBIT 10.2




____________________________________________________________




EMPLOYMENT AGREEMENT
BETWEEN
T. BRENT STUART
AND
FIRST CASH FINANCIAL SERVICES, INC.




_________________________________________________________________








 
 
 
 
  

--------------------------------------------------------------------------------






EMPLOYMENT AGREEMENT
1. Employment
2. Term
3. Extent of Service
4. Compensation and Benefits
(a)
Base Salary

(b)
Incentive, Savings and Retirement Plans

(c)
Welfare Benefit Plans

(d)
Fringe Benefits

(e)
Vacation

(f)
Expenses

5. Change in Control
6. Termination of Employment
(a)
Death

(b)
Disability

(c)
Termination by the Company

(d)
Termination by Executive

(e)
Notice of Termination

(f)
Date of Termination

7. Obligations of the Company upon Termination
(a)
Termination by the Company Other Than for Cause or Disability; Termination by
Executive for Good Reason

(b)
Death or Disability

(c)
Termination by the Company for Cause; Executive’s Resignation without Good
Reason

(d)
Resignations

8. Restrictive Covenants
(a)
Acknowledgments

(b)
Definitions

(c)
Restrictions on Disclosure and Use of Confidential Information

(d)
Non-Competition

(e)
Non-Solicitation of Protected Customers








--------------------------------------------------------------------------------





(f)
Non-Recruitment of Employees

(g)
Proprietary Rights

(h)
Return of Materials

(i)
Enforcement of Restrictive Covenants

(j)
Disclosure of Agreement

9. Agreement Not to Disparage
10. Non-exclusivity of Rights
11. Full Settlement; No Mitigation
12. Mandatory Reduction of Payments in Certain Events
13. Arbitration
14. Successors
15. Cooperation
16. Code Section 409A
17. Miscellaneous
(a)
Governing Law; Forum Selection; Consent to Jurisdiction

(b)
Captions

(c)
Amendments

(d)
Notices

(e)
Severability

(f)
Withholding

(g)
Waivers

(h)
Entire Agreement

(i)
Construction

(j)
Counterparts












--------------------------------------------------------------------------------






EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into this 26th
day of August, 2016, by and between First Cash Financial Services, Inc., a
Delaware corporation (the “Company”) and T. Brent Stuart (the “Executive”), to
be effective as of the closing date of the Merger, as defined below (the
“Effective Date”).


BACKGROUND


WHEREAS, the Company, Cash America International, Inc., a Texas corporation
(“Cash America”), and Frontier Merger Sub, LLC, a Texas limited liability
company and a wholly owned subsidiary of the Company (“Merger Sub”), have
entered into an Agreement and Plan of Merger, dated as of April 28, 2016 (the
“Merger Agreement”), pursuant to which Cash America will be merged with and into
Merger Sub, with Merger Sub being the surviving entity in the Merger and
remaining a wholly-owned subsidiary of the Company (the “Merger”);


WHEREAS, Executive is currently employed as the President and Chief Executive
Officer of Cash America, and has entered into an Executive Change-in-Control
Severance Agreement, dated as of February 2, 2015 with Cash America (the “Cash
America Severance Agreement”);


WHEREAS, effective as of and contingent on the closing of the Merger, the
Company desires to employ Executive as its President and Chief Operating Officer
under the terms and conditions set forth in this Agreement; and


WHEREAS, Executive acknowledges and agrees that by entering into this Agreement,
Executive is waiving any and all rights to any compensation and/or severance
benefits under the Cash America Severance Agreement (including, without
limitation, any severance benefits payable upon a Qualifying Termination, as
such term is defined in the Cash America Severance Agreement, as a result of the
transactions contemplated by the Merger Agreement), and the Company and the
Executive agree that the Cash America Severance Agreement shall have no further
force or effect as of the Effective Date of this Agreement.


NOW THEREFORE, in consideration of the foregoing and of the mutual covenants and
agreements set forth herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:


1.    Employment. The Executive is hereby employed on the Effective Date as
President and Chief Operating Officer of the Company. In this capacity, the
Executive shall have the duties, responsibilities and authority commensurate
with such position as shall be assigned to him by the Chief Executive Officer of
the Company or the Board of Directors of the Company (the “Board”). In his
capacity as President and Chief Operating Officer of the Company, the Executive
will report directly to the Chief Executive Officer of the Company.


2.    Term. Unless earlier terminated herein in accordance with Section 6
hereof, the Executive’s employment with the Company shall be governed by the
terms and conditions of this Agreement for a period beginning on the Effective
Date and ending on December 31, 2021 (the “Term”).


3.    Extent of Service. During the Term, the Executive agrees to devote all of
his professional and business-related time to the business and affairs of the
Company and its affiliates and to use his best efforts to perform faithfully and
efficiently his job responsibilities. Nothing in this Agreement shall prohibit




  

--------------------------------------------------------------------------------





Executive from (i) serving on the boards of directors of trade associations or
charitable/non-profit organizations; (ii) engaging in charitable activities and
community affairs; (iii) serving on the boards of directors of other public
and/or private companies with the prior written approval of the Board, which
shall not be unreasonably withheld (provided that, for avoidance of doubt, such
service does not violate any of the restrictive covenants in Section 8 of this
Agreement); or (iv) managing his personal investments and affairs, provided that
the activities described in the preceding clauses (i) through (iv) do not
materially interfere with the proper performance of his duties and
responsibilities hereunder.


4.    Compensation and Benefits.


(a)    Base Salary. Executive’s base salary in effect as of the Effective Date
shall remain in effect from the Effective Date through December 31, 2016.
Beginning on January 1, 2017, and for the remainder of the Term, the Company
will pay to the Executive base salary at the rate of U.S. seven hundred thousand
dollars ($700,000) per year (“Base Salary”), less normal withholdings, payable
in approximately equal bi-weekly or other installments as are or become
customary under the Company’s payroll practices for its employees from time to
time. The Compensation Committee of the Board (the “Compensation Committee”)
shall review the Executive’s Base Salary annually and may increase the
Executive’s Base Salary from year to year. Such adjusted salary then shall
become the Executive’s Base Salary for purposes of this Agreement. The annual
review of the Executive’s salary by the Compensation Committee will consider,
among other things, the Executive’s own performance and the Company’s
performance.


(b)    Incentive, Savings and Retirement Plans. During the Term, the Executive
shall be entitled to participate in all incentive, savings and retirement plans,
practices, policies and programs available to the other senior officers of the
Company. Without limiting the foregoing, following shall apply:


(i)Executive’s annual bonus opportunity for calendar year 2016 in effect as of
the Effective Date shall remain in effect for calendar year 2016. During the
remainder of the Term, the Executive shall have an opportunity to receive an
annual bonus under the Company’s Annual Performance Incentive Plan, based upon
the achievement of performance goals established from year to year by the
Compensation Committee (the “Annual Bonus”). Unless and until changed by the
Compensation Committee, the Executive’s target for the Annual Bonus shall be at
least 100% of Base Salary (the “Target Bonus”).


(ii)During the Term, the Executive will be eligible for grants of stock-based
awards under the Company’s long-term incentive plan or plans, having terms and
determined in the same manner as awards to other senior officers. Nothing herein
requires the Company to make grants of stock-based awards in any year.


(c)    Welfare Benefit Plans. The Executive and his eligible dependents shall be
eligible for participation in the welfare benefit plans, practices, policies and
programs provided by the Company, if any, to the extent available to other
senior officers and subject to eligibility requirements and terms and conditions
of each such plan; provided, however, that nothing herein shall limit the
ability of the Company to amend, modify or terminate any such benefit plans,
policies or programs at any time and from time to time.


(d)    Fringe Benefits. During the Term, Executive shall be entitled to fringe
benefits to the extent available to other senior officers in accordance with the
plans, practices, programs and policies of the Company.




2





--------------------------------------------------------------------------------





(e)    Vacation. Executive shall be entitled to four (4) weeks paid vacation
each year during the Term. Any vacation or personal business days not used in
any year shall be forfeited.


(f)    Expenses. During the Term, the Executive shall be entitled to receive
prompt reimbursement from the Company for all reasonable and customary expenses
incurred by the Executive in the course of performing his duties and
responsibilities under this Agreement, in accordance with the policies,
practices and procedures of the Company with respect to travel, entertainment
and other business expenses (“Business Expenses”).


Notwithstanding the foregoing, (i) the reimbursements for Business Expenses
provided in any one calendar year shall not affect the amount of such
reimbursements provided in any other calendar year; (ii) the reimbursement of an
eligible Business Expense shall be made within thirty (30) days following the
Executive’s submission of evidence, satisfactory to the Company, of the
incurrence of such Business Expense, but in no event later than December 31 of
the year following the year in which the expense was incurred; (iii) the
Executive’ s rights pursuant to this Section 4(f) shall not be subject to
liquidation or exchange for another benefit; and (iv) the reimbursements for
Business Expenses shall be provided in accordance with the policies, practices
and procedures of the Company.


5.    Change in Control. For purposes of this Agreement, “Change in Control”
shall mean the consummation of a reorganization, merger, consolidation,
statutory share exchange or similar form of corporate transaction involving the
Company or a subsidiary of the Company (a “Reorganization”), or the sale or
other disposition of all or substantially all of the Company’s assets (a “Sale”)
or the acquisition of assets or stock of another corporation or other entity (an
“Acquisition”), unless immediately following such Reorganization, Sale or
Acquisition: (A) all or substantially all of the individuals and entities who
were the beneficial owners (as defined in Rule 13d-3 of the General Rules and
Regulations under the Securities Exchange Act of 1934 Act, as amended
(“Beneficial Owners”)), respectively, of the outstanding Company Stock and the
Company’s then outstanding securities eligible to vote for the election of
directors (“Company Voting Securities”) immediately prior to such
Reorganization, Sale or Acquisition beneficially own, directly or indirectly,
more than 50% of, respectively, the then outstanding shares of common stock and
the combined voting power of the then outstanding voting securities entitled to
vote generally in the election of directors, as the case may be, of the entity
resulting from or surviving such Reorganization, Sale or Acquisition (including,
without limitation, an entity which as a result of such transaction owns the
Company or all or substantially all of the Company’s assets or stock either
directly or through one or more subsidiaries, the “Surviving Entity”) in
substantially the same proportions as their ownership, immediately prior to such
Reorganization, Sale or Acquisition, of the outstanding Company Stock and the
outstanding Company Voting Securities, as the case may be, and (B) no person
(other than (x) the Company or any subsidiary of the Company, (y) the Surviving
Entity or its ultimate parent entity, or (z) any employee benefit plan (or
related trust) sponsored or maintained by any of the foregoing) is the
Beneficial Owner, directly or indirectly, of 50% or more of the total common
stock or 50% or more of the total voting power of the outstanding voting
securities eligible to elect directors of the Surviving Entity. A Change in
Control shall not include a public offering of any class or series of the
Company’s equity securities pursuant to a registration statement filed by the
Company under the Securities and Exchange Act of 1933, as amended.


6.    Termination of Employment.


(a)    Death. The Executive’s employment shall terminate automatically upon the
Executive’s death during the Term.




3





--------------------------------------------------------------------------------





(b)    Disability. If the Company determines in good faith that the Executive
has become Disabled (as defined below) during the Term, then it may give to the
Executive written notice of its intention to terminate the Executive’s
employment. In such event, the Executive’s employment with the Company shall
terminate effective on the thirtieth (30th) day after receipt of such written
notice by the Executive (the “Disability Effective Date”), provided that, within
the thirty (30) days after such receipt, the Executive shall not have returned
to full-time performance of the Executive’s duties. For purposes of this
Agreement, “Disability” shall mean the inability of the Executive, as reasonably
determined by the Company, to perform the essential functions of his regular
duties and responsibilities, with or without reasonable accommodation, due to a
medically determinable physical or mental illness which has lasted (or can
reasonably be expected to last) for a period of six (6) consecutive months. At
the request of the Executive or his personal representative, the Company’s
determination that the Disability of Employee has occurred shall be certified by
a physician mutually agreed upon by the Executive, or his personal
representative, and the Company.


(c)    Termination by the Company. The Company may terminate the Executive’s
employment during the Term with or without Cause. For purposes of this
Agreement, a termination shall be considered to be for “Cause” if it occurs in
conjunction with a good faith determination by the Board that any of the
following have occurred:


(i)    the Executive’s material or habitual failure to meet performance
standards agreed to upon by the Executive and the Board, or to follow the
reasonable and lawful directions of the Board, or perform his duties with the
Company (other than any such failure resulting from the Executive’s Disability)
which failure is not cured within ten (10) days after a written demand for
performance is delivered to the Executive by the Company which specifically
identifies the manner in which the Company believes that the Executive has
materially or habitually failed to perform the Executive’s duties;


(ii)    the Executive’s engaging in any illegal conduct, gross misconduct or
gross negligence in connection with the performance of his duties hereunder,
which is, or is likely to be, injurious to the Company, its financial condition,
or its reputation, with the understanding that, without limiting the generality
of the foregoing, any circumstances with respect to the Executive that, in the
discretion of the Board or the FDIC, are deemed to be violation of Section 19 of
the Federal Deposit Insurance Act (12 U.S.C. § 1829(a)) shall constitute illegal
conduct in connection with the performance of his duties hereunder that is
injurious to the Company, its financial condition, or its reputation;


(iii)    the Executive’s commission of or engagement in any act of fraud,
misappropriation, dishonesty or embezzlement, whether or not such act was
committed in connection with the business of the Company;


(iv)    the Executive’s breach of fiduciary duty, breach of any of the covenants
set forth in Section 8 or 9 of this Agreement, or material breach of any other
provisions of this Agreement;


(v)    the Executive’s conviction of, pleading guilty to, or confession to a
felony or any crime involving moral turpitude (including pleading guilty or nolo
contendere to a felony or lesser charge which results from plea bargaining),
whether or not such felony, crime or lesser offense is connected with the
business of the Company;


(vi)    the Executive’s indictment or conviction of, pleading guilty to, or
confession to a felony or any crime (including pleading guilty or nolo
contendere to a felony or lesser charge which results from plea bargaining),
which felony, crime or lesser offense is connected with the business of the
Company; or


4





--------------------------------------------------------------------------------





(vii)    the Executive’s violation of the Company’s policy against harassment or
its equal employment opportunity policy or a material violation of any other
policy or procedure of the Company (including, but not limited to, the Company’s
code of business conduct).


(d)    Termination by the Executive. The Executive’s employment may be
terminated by the Executive for any reason or for Good Reason by providing
thirty (30) days prior written notice to the Company. For purposes of this
Agreement, “Good Reason” shall mean the occurrence of any of the following,
without the Executive’s consent:


(i)    a material diminution in the Executive’s Base Salary or Annual Bonus
opportunity;


(ii)    a material diminution in the Executive’s authority, duties, or
responsibilities;


(iii)    the relocation of the Executive’s principal office to a facility or
location more than fifty (50) miles away from the Executive’s principal place of
work immediately prior to the relocation; provided, however, that Good Reason
shall not include (A) any relocation of the Executive’s principal office which
is proposed or initiated by the Executive; or (B) any relocation that results in
the Executive’s principal place office being closer to the Executive’s
then-principal residence;


(iv)    any material breach by the Company of this Agreement;


The Executive’s termination for Good Reason must occur within a period of ninety
(90) days after the occurrence of an event of Good Reason. A termination by the
Executive shall not constitute termination for Good Reason unless the Executive
shall first have delivered to the Company written notice setting forth with
specificity the occurrence deemed to give rise to a right to terminate for Good
Reason (which notice must be given no later than thirty (30) days after the
initial occurrence of such event), and there shall have passed a reasonable time
(not less than thirty (30) days) within which the Company may take action to
correct, rescind or otherwise substantially reverse the occurrence supporting
termination for Good Reason as identified by the Executive. Good Reason shall
not include the Executive’s death or Disability. The parties intend, believe and
take the position that a resignation by the Executive for Good Reason as defined
above effectively constitutes an involuntary separation from service within the
meaning of Section 409A of the Code and Treas. Reg. Section 1.409A-1(n)(2).


(e)    Notice of Termination. Any termination by the Company or the Executive
shall be communicated by Notice of Termination to the other party hereto given
in accordance with Section 17(d) of this Agreement. For purposes of this
Agreement, a “Notice of Termination” means a written notice which (i) indicates
the specific termination provision in this Agreement relied upon, (ii) to the
extent applicable, sets forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of the Executive’s employment under
the provision so indicated, and (iii) if the Date of Termination (as defined
below) is other than the date of receipt of such notice, specifies the
termination date. The failure by the Executive or the Company to set forth in
the Notice of Termination any fact or circumstance which contributes to a
showing of Good Reason or Cause shall not waive any right of the Executive or
the Company, respectively, hereunder or preclude the Executive or the Company,
respectively, from asserting such fact or circumstance in enforcing the
Executive’s or the Company’s rights hereunder.


(f)    Date of Termination. “Date of Termination” means (i) if the Executive’s
employment is terminated other than by reason of death or Disability, the date
of receipt of the Notice of


5





--------------------------------------------------------------------------------





Termination or, subject to any cure period, any later date specified therein
within sixty (60) days after receipt of the Notice of Termination, as the case
may be, or (ii) if the Executive’s employment is terminated by reason of death
or Disability, the Date of Termination shall be the date of death of the
Executive or the Disability Effective Date, as the case may be.


7.    Obligations of the Company upon Termination.
        
(a)    Termination by the Company Other Than for Cause or Disability;
Termination by Executive for Good Reason. If, during the Term, (A) the Company
shall terminate the Executive’s employment other than for Cause or Disability,
or (B) the Executive shall terminate employment for Good Reason, then, and with
respect to the payments and benefits described in clauses (ii) and (iii) below,
only if within sixty (60) days after the Date of Termination the Executive shall
have executed a separation agreement containing a full general release of claims
and covenant not to sue in a form satisfactory to the Company (the “Release”)
and such Release shall not have been revoked within the time period specified
therein:


(i)    the Company shall pay to the Executive in a lump sum in cash within sixty
(60) days after the Date of Termination, the exact payment date to be determined
by the Company, the sum of (1) the Executive’s Base Salary through the Date of
Termination to the extent not theretofore paid, and (2) any accrued vacation pay
to the extent not theretofore paid (the sum of the amounts described in clauses
(1) and (2) shall be hereinafter referred to as the “Accrued Obligations”); and


(ii)    the Company shall pay to the Executive in a lump sum in cash within
sixty (60) days after the Date of Termination, the exact payment date to be
determined by the Company, a severance payment equal to one times (or two times,
if such termination occurs within twelve (12) months following a Change in
Control) the sum of (1) the Executive’s Base Salary in effect as of the Date of
Termination, and (2) the average of the Annual Bonuses earned by Executive for
each of the three fiscal years immediately preceding the year in which the Date
of Termination occurs (the “Three-Year Average Annual Bonus”); and


(iii)    if such termination occurs within twelve (12) months following a Change
in Control, the Company shall pay to the Executive in a lump sum in cash within
sixty (60) days after the Date of Termination, the exact payment date to be
determined by the Company, a pro rata Annual Bonus equal to the product of (x)
the Target Bonus for the year in which the termination occurs (or, in the sole
discretion of the Compensation Committee, a larger amount not to exceed the
maximum payout opportunity for the Annual Bonus for the year in which the
termination occurs), and (y) a fraction, the numerator of which is the number of
days in the calendar year through the Date of Termination, and the denominator
of which is 365 (if such termination does not occur within twelve (12) months
following a Change in Control, any pro rata Annual Bonus will be payable at the
discretion of the Compensation Committee); and


(iv)    if such termination occurs within twelve (12) months following a Change
in Control, (A) all stock options, restricted stock, restricted stock units and
other time-vesting equity awards held by the Executive as of the Termination
Date shall immediately become fully vested and exercisable, and all time-based
vesting restrictions on outstanding awards shall lapse, and (B) all
performance-based equity awards shall be deemed to have been fully earned as of
the Date of Termination based upon an assumed achievement of all relevant
performance goals at “target” levels (or, in the sole discretion of the
Compensation Committee, based upon actual or deemed achievement of all relevant
performance goals above “target” levels, up to the maximum possible achievement
levels), and there shall be a full (non-prorated) payout to the Executive within
sixty (60) days following the Date of Termination, unless a later date is
required by Section 16 hereof (if such termination does not occur within twelve
(12) months following a Change in


6





--------------------------------------------------------------------------------





Control, then the outstanding equity awards held by the Executive as of the Date
of Termination shall be governed by the plans under which they were granted and
the agreements evidencing such awards); and


(v)    if the Executive elects to continue participation in any group medical,
dental, vision and/or prescription drug plan benefits to which the Executive
and/or the Executive’s eligible dependents would be entitled under Section 4980B
of the Code (COBRA), then during the period that the Executive is entitled to
such coverage under COBRA (the “Welfare Benefits Continuation Period”), the
Company shall pay the excess of (1) the COBRA cost of such coverage over (2) the
amount that the Executive would have had to pay for such coverage if he had
remained employed during the Welfare Benefits Continuation Period and paid the
active employee rate for such coverage (the “COBRA Subsidy”); provided, however,
that (A) that if the Executive becomes eligible to receive group health benefits
under a program of a subsequent employer or otherwise (including coverage
available to the Executive’s spouse), the Company’s obligation to pay any
portion of the cost of health coverage as described herein shall cease, except
as otherwise provided by law; and (B) the Welfare Benefits Continuation Period
shall run concurrently with any period for which the Executive is eligible to
elect health coverage under COBRA; provided, however, that if such termination
occurs within twelve (12) months following a Change in Control, then, in lieu of
the COBRA Subsidy described above, Company shall pay to the Executive in a lump
sum in cash within sixty (60) days after the Date of Termination, the exact
payment date to be determined by the Company, an amount equal to the full
monthly COBRA cost of the coverage multiplied by twenty-four (24); and


(vi)    to the extent not theretofore paid or provided, the Company shall timely
pay or provide to the Executive any other amounts or benefits required to be
paid or provided or which the Executive is eligible to receive under any plan,
program, policy or practice or contract or agreement of the Company and its
affiliated companies (such other amounts and benefits shall be hereinafter
referred to as the “Other Benefits”).


For the avoidance of doubt, the parties acknowledge that, in the event that the
Executive terminates his employment for Good Reason as a result of the decrease
in his Base Salary as contemplated in Section 6(d)(i) hereof, then the Base
Salary used for purposes of the calculation of the Accrued Obligations and
severance payment under subsection (ii) above, shall be the Base Salary in
effect immediately prior to such reduction.


(b)    Death or Disability. If the Executive’s employment is terminated by
reason of the Executive’s death or Disability during the Term, this Agreement
shall terminate without further obligations to the Executive or the Executive’s
legal representatives under this Agreement, other than for payment of Accrued
Obligations and the timely payment or provision of Other Benefits. Accrued
Obligations shall be paid by the Company to the Executive or the Executive’s
estate or beneficiary, as applicable, in a lump sum in cash within thirty (30)
days after the Date of Termination. With respect to the provision of Other
Benefits, the term Other Benefits as used in this Section 7(b) shall include
without limitation, and the Executive or the Executive’s estate and/or
beneficiaries shall be entitled to receive, benefits under such plans, programs,
practices and policies relating to death or disability benefits, if any, as are
applicable to the Executive on the Date of Termination.


(c)    Termination by the Company for Cause; Executive’s Resignation without
Good Reason. If, during the Term, the Company shall terminate Executive’s
employment for Cause or the Executive shall resign for any reason other than for
Good Reason, this Agreement shall terminate without further obligations to the
Executive, other than for payment of Accrued Obligations and the timely payment
or provision of Other Benefits. Accrued Obligations shall be paid by the Company
to the Executive in a lump sum in cash within thirty (30) days after the Date of
Termination.




7





--------------------------------------------------------------------------------





(d)    Resignations. Termination of the Executive’s employment for any reason
whatsoever shall constitute the Executive’s resignation as an officer of the
Company, its subsidiaries and affiliates.
8.    Restrictive Covenants.


(a)    Acknowledgments.


(i)    Condition of Employment and Other Consideration. The Executive
acknowledges and agrees that he has received good and valuable consideration for
entering into this Agreement and further acknowledges that the Company would not
continue to employ the Executive in the absence of his execution of and
compliance with this Section 8.


(ii)    Access to Confidential Information, Relationships, and Goodwill. The
Executive acknowledges and agrees that he is being provided and entrusted with
Confidential Information (as that term is defined in Section 8(b) hereof),
including highly confidential customer information that is subject to extensive
measures to maintain its secrecy within the Company, is not known in the trade
or disclosed to the public, and would materially harm the Company’s legitimate
business interests if it was disclosed or used in violation of this Agreement.
The Executive also acknowledges and agrees that he is being provided and
entrusted with access to the Company’s customer and employee relationships and
goodwill. The Executive further acknowledges and agrees that the Company would
not provide access to the Confidential Information, customer and employee
relationships, and goodwill in the absence of the Executive’s execution of and
compliance with this Agreement. The Executive further acknowledges and agrees
that the Company’s Confidential Information, customer and employee
relationships, and goodwill are valuable assets of the Company and are
legitimate business interests that are properly subject to protection through
the covenants contained in this Agreement.


(iii)    Potential Unfair Competition. The Executive acknowledges and agrees
that as a result of his employment with the Company, his knowledge of and access
to Confidential Information, and his relationships with the Company’s customers
and employees, the Executive would have an unfair competitive advantage if the
Executive were to engage in activities in violation of this Section 8.


(iv)    No Undue Hardship. The Executive acknowledges and agrees that, in the
event that his employment with the Company terminates, the Executive possesses
marketable skills and abilities that will enable him to find suitable employment
without violating the covenants set forth in this Section 8.


(v)    Voluntary Execution. Executive acknowledges and affirms that he is
executing this Agreement voluntarily, that he has read this Agreement carefully
and had a full and reasonable opportunity to consider this Agreement (including
an opportunity to consult with legal counsel), and that he has not been
pressured or in any way coerced, threatened or intimidated into signing this
Agreement.


(vi)    Geographic Scope of Service. Executive acknowledges and agrees that, by
virtue of his senior executive status with the Company and his substantial
access to Confidential Information, customer and employee relationships, and
goodwill described above, he will engage in business on behalf of the Company
throughout the entire geographic area in which the Company conducts business,
including but not limited to the Restricted Territory (as that term is defined
in Section 8(b) hereof).
    


8





--------------------------------------------------------------------------------





(b)    Definitions. The following capitalized terms used in this Section 8 shall
have the meanings assigned to them below, which definitions shall apply to both
the singular and the plural forms of such terms:


(i)    “Competitive Services” means owning and/or operating retail-based pawn
stores or retail-based short-term consumer loan stores, as well as the business
of providing any other activities, products, or services of the type conducted,
authorized, offered, or provided by the Company and comprising more than 5% of
the Company's total revenues as of the Executive’s Termination Date, or during
the two (2) years immediately prior to the Executive’s Termination Date.


(ii)    “Confidential Information” means any and all data and information
relating to the Company, its activities, business, or clients that (A) is or has
been disclosed to the Executive or of which the Executive becomes or has become
aware as a consequence of his employment with the Company; (B) has value to the
Company; and (C) is not generally known outside of the Company. “Confidential
Information” shall include, but is not limited to the following types of
information regarding, related to, or concerning the Company: trade secrets (as
defined by O.C.G.A. § 10-1-761); financial plans and data; management planning
information; business plans; operational methods; market studies; marketing
plans or strategies; pricing information; product development techniques or
plans; customer lists; customer files, data and financial information; details
of customer contracts; current and anticipated customer requirements;
identifying and other information pertaining to business referral sources; past,
current and planned research and development; computer aided systems, software,
strategies and programs; business acquisition plans; management organization and
related information (including, without limitation, data and other information
concerning the compensation and benefits paid to officers, directors, employees
and management); personnel and compensation policies; new personnel acquisition
plans; and other similar information. “Confidential Information” also includes
combinations of information or materials which individually may be generally
known outside of the Company, but for which the nature, method, or procedure for
combining such information or materials is not generally known outside of the
Company. In addition to data and information relating to the Company,
“Confidential Information” also includes any and all data and information
relating to or concerning a third party that otherwise meets the definition set
forth above, that was provided or made available to the Company by such third
party, and that the Company has a duty or obligation to keep confidential. This
definition shall not limit any definition of “confidential information” or any
equivalent term under state or federal law. “Confidential Information” shall not
include information that has become generally available to the public by the act
of one who has the right to disclose such information without violating any
right or privilege of the Company.


(iii)    “Material Contact” means contact between the Executive and a customer
or potential customer of the Company (A) with whom or which the Executive has or
had dealings on behalf of the Company; (B) whose dealings with the Company are
or were coordinated or supervised by the Executive; (C) about whom the Executive
obtains Confidential Information in the ordinary course of business as a result
of his employment with the Company; or (D) who receives products or services of
the Company, the sale or provision of which results or resulted in compensation,
commissions, or earnings for Executive within the two (2) years prior to the
Executive’s Termination Date.


(iv)    “Person” means any individual or any corporation, partnership, joint
venture, limited liability company, association or other entity or enterprise.


(v)    “Principal or Representative” means a principal, owner, partner,
shareholder, joint venturer, investor, member, trustee, director, officer,
manager, employee, agent, representative or consultant.


9





--------------------------------------------------------------------------------







(vi)    “Protected Customer” means any Person to whom the Company has sold its
products or services or actively solicited to sell its products or services, and
with whom the Executive has had Material Contact on behalf of the Company during
his employment with the Company.
(vii)    “Protected Work” means any and all ideas, inventions, formulas,
Confidential Information, source codes, object codes, techniques, processes,
concepts, systems, programs, software, software integration techniques, hardware
systems, schematics, flow charts, computer data bases, client lists, trademarks,
service marks, brand names, trade names, compilations, documents, data, notes,
designs, drawings, technical data and/or training materials, including
improvements thereto or derivatives therefrom, whether or not patentable, and
whether or not subject to copyright or trademark or trade secret protection,
conceived, developed or produced by the Executive, or by others working with the
Executive or under his direction, during the period of his employment or
service, or conceived, produced or used or intended for use by or on behalf of
the Company or its customers.


(viii)    “Restricted Period” means any time during the Executive’s employment
with the Company, and if the Executive’s employment is terminated for any reason
during the Term, the Restricted Period shall mean during the Executive’s
employment plus twenty-four (24) months following the Termination Date.


(ix)    “Restricted Territory” means the U.S. states and foreign countries in
which the Company maintains one or more retail pawn stores or is actively
planning to open one or more stores at the time of the conduct in question (if
the conduct occurs while the Executive is still employed by the Company) or the
Termination Date (if the conduct occurs after the Executive’s Termination), as
applicable.


(x)    “Restrictive Covenants” means the restrictive covenants contained in
subsections (c) through (h) of this Section 8.


(xi)    “Termination” means the termination of the Executive’s employment with
the Company, for any reason, whether with or without cause, upon the initiative
of either party.


(xii)    “Termination Date” means the date of the Executive’s Termination.


(c)    Restriction on Disclosure and Use of Confidential Information. The
Executive agrees that the Executive shall not, directly or indirectly, use any
Confidential Information on the Executive’s own behalf or on behalf of any
Person other than Company, or reveal, divulge, or disclose any Confidential
Information to any Person not expressly authorized by the Company to receive
such Confidential Information. This obligation shall remain in effect for as
long as the information or materials in question retain their status as
Confidential Information. The Executive further agrees that he shall fully
cooperate with the Company in maintaining the Confidential Information to the
extent permitted by law. The parties acknowledge and agree that this Agreement
is not intended to, and does not, alter either the Company’s rights or the
Executive’s obligations under any state or federal statutory or common law
regarding trade secrets and unfair trade practices. Anything herein to the
contrary notwithstanding, the Executive shall not be restricted from disclosing
information that is required to be disclosed by law, court order or other valid
and appropriate legal process; provided, however, that in the event such
disclosure is required by law, the Executive shall provide the Company with
prompt notice of such requirement so that the Company may seek an appropriate
protective order prior to any such required disclosure by the Executive.


(d)    Non-Competition. The Executive agrees that during the Restricted Period,
he will not, without prior written consent of the Company, directly or
indirectly (i) carry on or engage in Competitive


10





--------------------------------------------------------------------------------





Services within the Restricted Territory on his own or on behalf of any Person
or any Principal or Representative of any Person, or (ii) own, manage, operate,
join, control or participate in the ownership, management, operation or control,
of any business, whether in corporate, proprietorship or partnership form or
otherwise where such business is engaged in the provision of Competitive
Services within the Restricted Territory. The Executive acknowledges that the
Restricted Territory is reasonable. Notwithstanding the foregoing, the Executive
may maintain or undertake purely passive investments on behalf of himself, his
immediate family or any trust on behalf of himself or his immediate family in
companies engaged in a Competitive Services so long as the aggregate interest
represented by such investments does not exceed 1% of any class of the
outstanding publicly traded debt or equity securities of any company engaged in
a Competitive Services.


(e)    Non-Solicitation of Protected Customers. The Executive agrees that during
the Restricted Period, he shall not, without the prior written consent of the
Company, directly or indirectly, on his own behalf or as a Principal or
Representative of any Person, solicit, divert, take away, or attempt to solicit,
divert, or take away a Protected Customer for the purpose of engaging in,
providing, or selling Competitive Services.


(f)    Non-Recruitment of Employees. The Executive agrees that during the
Restricted Period, he shall not, directly or indirectly, whether on his own
behalf or as a Principal or Representative of any Person, solicit or induce or
attempt to solicit or induce any employee of the Company to terminate his
employment relationship with the Company or to enter into employment with the
Executive or any other Person.


(g)    Proprietary Rights.


(i)    Ownership and Assignment of Protected Works. The Executive agrees that
any and all Confidential Information and Protected Works are the sole property
of the Company, and that no compensation in addition to the Executive’s base
salary is due to the Executive for development or transfer of such Protected
Works. The Executive agrees that he shall promptly disclose in writing to the
Company the existence of any Protected Works. The Executive hereby assigns all
of his rights, title and interest in any and all Protected Works, including all
patents or patent applications, and all copyrights therein, to the Company. The
Executive shall not be entitled to use Protected Works for his own benefit or
the benefit of anyone except the Company without written permission from the
Company and then only subject to the terms of such permission. The Executive
further agrees that he will communicate to the Company any facts known to him
and testify in any legal proceedings, sign all lawful papers, make all rightful
oaths, execute all divisionals, continuations, continuations-in-part, foreign
counterparts, or reissue applications, all assignments, all registration
applications, and all other instruments or papers to carry into full force and
effect the assignment, transfer, and conveyance hereby made or to be made and
generally do everything possible for title to the Protected Works and all
patents or copyrights or trademarks or service marks therein to be clearly and
exclusively held by the Company. The Executive agrees that he will not oppose or
object in any way to applications for registration of Protected Works by the
Company or others designated by the Company. The Executive agrees to exercise
reasonable care to avoid making Protected Works available to any third party and
shall be liable to the Company for all damages and expenses, including
reasonable attorneys’ fees, if Protected Works are made available to third
parties by him without the express written consent of the Company.


Anything herein to the contrary notwithstanding, the Executive will not be
obligated to assign to the Company any Protected Work for which no equipment,
supplies, facilities, or Confidential Information of the Company was used and
which was developed entirely on the Executive’s own time, unless


11





--------------------------------------------------------------------------------





(a) the invention relates (i) directly to the business of the Company, or (ii)
to the Company’s actual or demonstrably anticipated research or development; or
(b) the invention results from any work performed by the Executive for the
Company. The Executive likewise will not be obligated to assign to the Company
any Protected Work that is conceived by the Executive after the Executive leaves
the employ or service of the Company, except that the Executive is so obligated
if the same relates to or is based on Confidential Information to which the
Executive had access by virtue of his employment with the Company. Similarly,
the Executive will not be obligated to assign any Protected Work to the Company
that was conceived and reduced to practice prior to his employment, regardless
of whether such Protected Work relates to or would be useful in the business of
the Company. The Executive acknowledges and agrees that there are no Protected
Works conceived and reduced to practice by him prior to his employment with the
Company.


(ii)    No Other Duties. The Executive acknowledges and agrees that there is no
other contract or duty on his part now in existence to assign Protected Works to
anyone other than the Company.


(iii)    Works Made for Hire. The Company and the Executive acknowledge that in
the course of his employment with the Company, the Executive may from time to
time create for the Company copyrightable works. Such works may consist of
manuals, pamphlets, instructional materials, computer programs, software,
software integration techniques, software codes, and data, technical data,
photographs, drawings, logos, designs, artwork or other copyrightable material,
or portions thereof, and may be created within or without the Company’s
facilities and before, during or after normal business hours. All such works
related to or useful in the business of the Company are specifically intended to
be works made for hire by the Executive, and the Executive shall cooperate with
the Company in the protection of the Company’s copyrights in such works and, to
the extent deemed desirable by the Company, the registration of such copyrights.


(h)    Return of Materials. The Executive agrees that he will not retain or
destroy (except as set forth below), and will immediately return to the Company
on or prior to the Termination Date, or at any other time the Company requests
such return, any and all property of the Company that is in his possession or
subject to his control, including, but not limited to, keys, credit and
identification cards, personal items or equipment, customer files and
information, papers, drawings, notes, manuals, specifications, designs, devices,
code, email, documents, diskettes, CDs, tapes, keys, access cards, credit cards,
identification cards, computers, mobile devices, other electronic media, all
other files and documents relating to the Company and its business (regardless
of form, but specifically including all electronic files and data of the
Company), together with all Protected Works and Confidential Information
belonging to the Company or that the Executive received from or through his
employment or service with the Company. The Executive will not make, distribute,
or retain copies of any such information or property. To the extent that the
Executive has electronic files or information in his possession or control that
belong to the Company, contain Confidential Information, or constitute Protected
Works (specifically including but not limited to electronic files or information
stored on personal computers, mobile devices, electronic media, or in cloud
storage), on or prior to the Termination Date, or at any other time the Company
requests, the Executive shall (A) provide the Company with an electronic copy of
all of such files or information (in an electronic format that readily
accessible by the Company); (B) after doing so, delete all such files and
information, including all copies and derivatives thereof, from all
non-Company-owned computers, mobile devices, electronic media, cloud storage, or
other media, devices, or equipment, such that such files and information are
permanently deleted and irretrievable; and (C) provide a written certification
to the Company that the required deletions have been completed and specifying
the files and information deleted and the media source from which they were
deleted. The Executive agrees that he will reimburse the Company for all of its
costs, including reasonable attorneys’ fees, of recovering the above materials
and otherwise enforcing compliance with this provision


12





--------------------------------------------------------------------------------





if he does not return the materials to the Company or take the required steps
with respect to electronic information or files on or prior to the Termination
Date or at any other time the materials and/or electronic file actions are
requested by the Company or if the Executive otherwise fails to comply with this
provision.


(i)    Enforcement of Restrictive Covenants.
    
(i)    Rights and Remedies Upon Breach. The parties specifically acknowledge and
agree that the remedy at law for any breach of the Restrictive Covenants will be
inadequate, and that in the event the Executive breaches, or threatens to
breach, any of the Restrictive Covenants, the Company shall have the right and
remedy, without the necessity of proving actual damage or posting any bond, to
enjoin, preliminarily and permanently, the Executive from violating or
threatening to violate the Restrictive Covenants and to have the Restrictive
Covenants specifically enforced by any court of competent jurisdiction, it being
agreed that any breach or threatened breach of the Restrictive Covenants would
cause irreparable injury to the Company and that money damages would not provide
an adequate remedy to the Company. The Executive understands and agrees that if
he violates any of the obligations set forth in the Restrictive Covenants, the
period of restriction applicable to each obligation violated shall cease to run
during the pendency of any litigation over such violation, provided that such
litigation was initiated during the period of restriction. Such rights and
remedies shall be in addition to, and not in lieu of, any other rights and
remedies available to the Company at law or in equity. The Executive understands
and agrees that, if the Parties become involved in legal action regarding the
enforcement of the Restrictive Covenants and if the Company prevails in such
legal action, the Company will be entitled, in addition to any other remedy, to
recover from the Executive its reasonable costs and attorneys’ fees incurred in
enforcing such covenants. The Company’s ability to enforce its rights under the
Restrictive Covenants or applicable law against the Executive shall not be
impaired in any way by the existence of a claim or cause of action on the part
of the Executive based on, or arising out of, this Agreement or any other event
or transaction.


(ii)    Severability and Modification of Covenants. The Executive acknowledges
and agrees that each of the Restrictive Covenants is reasonable and valid in
time and scope and in all other respects. The parties agree that it is their
intention that the Restrictive Covenants be enforced in accordance with their
terms to the maximum extent permitted by law. Each of the Restrictive Covenants
shall be considered and construed as a separate and independent covenant. Should
any part or provision of any of the Restrictive Covenants be held invalid, void,
or unenforceable, such invalidity, voidness, or unenforceability shall not
render invalid, void, or unenforceable any other part or provision of this
Agreement or such Restrictive Covenant. If any of the provisions of the
Restrictive Covenants should ever be held by a court of competent jurisdiction
to exceed the scope permitted by the applicable law, such provision or
provisions shall be automatically modified to such lesser scope as such court
may deem just and proper for the reasonable protection of the Company’s
legitimate business interests and may be enforced by the Company to that extent
in the manner described above and all other provisions of this Agreement shall
be valid and enforceable.


(j)    Disclosure of Agreement. The Executive acknowledges and agrees that,
during Restricted Period, he will disclose the existence and terms of this
Agreement to any prospective employer, business partner, investor or lender
prior to entering into an employment, partnership or other business relationship
with such prospective employer, business partner, investor or lender. The
Executive further agrees that the Company shall have the right to make any such
prospective employer, business partner, investor or lender of the Executive
aware of the existence and terms of this Agreement.


9.    Agreement Not to Disparage. The Executive hereby agrees that at all times
after the date hereof he will not make any statement, whether verbally or in
written form, or otherwise take any action that


13





--------------------------------------------------------------------------------





may reasonably be considered to disparage or impugn the Company or any of its
subsidiaries or affiliates; the management, practices, services, or reputation
of the Company or any of its subsidiaries or affiliates; or any of the Company’s
or any of its subsidiaries’ or affiliates’ employees, officers, directors,
agents, or affiliates. Notwithstanding the foregoing, this Section 9 shall not
limit the rights of the Executive to provide truthful testimony or make truthful
statements which are compelled by a court of competent jurisdiction, arbitrator,
regulatory agency or other tribunal or investigative body in accordance with any
applicable statute, rule or regulation.


10.    Non-exclusivity of Rights. Nothing in this Agreement shall prevent or
limit the Executive’s continuing or future participation in any employee benefit
plan, program, policy or practice provided by the Company or its affiliated
companies and for which the Executive may qualify, except as specifically
provided herein. Amounts that are vested benefits or which the Executive is
otherwise entitled to receive under any plan, policy, practice or program of the
Company or any of its affiliated companies at or subsequent to the Date of
Termination shall be payable in accordance with such plan, policy, practice or
program except as explicitly modified by this Agreement.


11.    Full Settlement; No Mitigation. The Company’s obligation to make the
payments provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any set-off, counterclaim, recoupment,
defense or other claim, right or action which the Company may have against the
Executive or others. In no event shall the Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to the Executive under any of the provisions of this Agreement and such amounts
shall not be reduced whether or not the Executive obtains other employment.


12.    Mandatory Reduction of Payments in Certain Events.


(a)    Notwithstanding anything in this Agreement to the contrary, in the event
it shall be determined that any payment or distribution by the Company to or for
the benefit of Executive (whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise) (such
benefits, payments or distributions are hereinafter referred to as “Payments”)
would, if paid, be subject to the excise tax imposed by Section 4999 of the Code
(the “Excise Tax”), then, prior to the making of any Payments to Executive, a
calculation shall be made comparing (i) the net after-tax benefit to Executive
of the Payments after payment by Executive of the Excise Tax, to (ii) the net
after-tax benefit to Executive if the Payments had been limited to the extent
necessary to avoid being subject to the Excise Tax. If the amount calculated
under (i) above is less than the amount calculated under (ii) above, then the
Payments shall be limited to the extent necessary to avoid being subject to the
Excise Tax (the “Reduced Amount”). The reduction of the Payments due hereunder,
if applicable, shall be made by first reducing cash Payments and then, to the
extent necessary, reducing those Payments having the next highest ratio of
Parachute Value to actual present value of such Payments as of the date of the
Change in Control, as determined by the Determination Firm (as defined in
Section 9(b) below). For purposes of this Section 12, present value shall be
determined in accordance with Section 280G(d)(4) of the Code. For purposes of
this Section 12, the “Parachute Value” of a Payment means the present value as
of the date of the Change in Control of the portion of such Payment that
constitutes a “parachute payment” under Section 280G(b)(2) of the Code, as
determined by the Determination Firm for purposes of determining whether and to
what extent the Excise Tax will apply to such Payment.


(b)    All determinations required to be made under this Section 12, including
whether an Excise Tax would otherwise be imposed, whether the Payments shall be
reduced, the amount of the Reduced Amount, and the assumptions to be utilized in
arriving at such determinations, shall be made by a nationally recognized
accounting firm or compensation consulting firm mutually acceptable to the
Company


14





--------------------------------------------------------------------------------





and Executive (the “Determination Firm”) which shall provide detailed supporting
calculations to the Company and Executive within 15 business days after the
receipt of notice from Executive that a Payment is due to be made, or such
earlier time as is requested by the Company. All fees and expenses of the
Determination Firm shall be borne solely by the Company. Any determination by
the Determination Firm shall be binding upon the Company and Executive. As a
result of the uncertainty in the application of Section 4999 of the Code at the
time of the initial determination by the Determination Firm hereunder, it is
possible that Payments which Executive was entitled to, but did not receive
pursuant to Section 12(a), could have been made without the imposition of the
Excise Tax (“Underpayment”), consistent with the calculations required to be
made hereunder. In such event, the Determination Firm shall determine the amount
of the Underpayment that has occurred and any such Underpayment shall be
promptly paid by the Company to or for the benefit of Executive but no later
than March 15 of the year after the year in which the Underpayment is determined
to exist, which is when the legally binding right to such Underpayment arises.


(c)    In the event that the provisions of Code Section 280G and 4999 or any
successor provisions are repealed without succession, this Section 12 shall be
of no further force or effect.


13.    Arbitration. Any claim or dispute arising under or relating to this
Agreement or the breach, termination, or validity of any term of this Agreement
shall be subject to arbitration, and prior to commencing any court action, the
parties agree that they shall arbitrate all controversies; provided, however,
that nothing in this Section 13 shall prohibit the Company from exercising its
right under Section 8 to pursue injunctive remedies with respect to a breach or
threatened breach of the Restrictive Covenants. The arbitration shall be
conducted in Tarrant County, Texas, in accordance with the Employment Dispute
Rules of the American Arbitration Association and the Federal Arbitration Act, 9
U.S.C. §1, et. seq. The arbitrator(s) shall be authorized to award both
liquidated and actual damages, in addition to injunctive relief, but no punitive
damages. The arbitrator(s) may also award attorney’s fees and costs, without
regard to any restriction on the amount of such award under Texas or other
applicable law. Such an award shall be binding and conclusive upon the parties
hereto, subject to 9 U.S.C. §10. Each party shall have the right to have the
award made the judgment of a court of competent jurisdiction.


14.    Successors.


(a)    This Agreement is personal to the Executive and without the prior written
consent of the Company shall not be assignable by the Executive otherwise than
by will or the laws of descent and distribution. Notwithstanding the foregoing,
the Company may, without the Executive’s consent, assign, whether by assignment
agreement, merger, operation of law or otherwise, this Agreement to the Company
or to any successor or affiliate of the Company, subject to such assignee’s
express assumption of all obligations of the Company hereunder. This Agreement
shall inure to the benefit of and be enforceable by the Executive’s legal
representatives.


(b)    This Agreement shall inure to the benefit of and be binding upon the
Company and its successors and assigns.


(c)    The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. As used in this
Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law, or otherwise.




15





--------------------------------------------------------------------------------





15.    Cooperation. The Executive shall provide the Executive’s reasonable
cooperation in connection with any action or proceeding (or any appeal from any
action or proceeding) which relates to events occurring during the Executive’s
employment hereunder. This provision shall survive any termination of this
Agreement. The Company shall reimburse the Executive for any reasonable
out-of-pocket expenses incurred in connection with the Executive’s performance
of obligations under this Section 15 at the request of the Company. If the
Executive is entitled to be paid or reimbursed for any expenses under this
Section 15, the amount reimbursable in any one calendar year shall not affect
the amount reimbursable in any other calendar year, and the reimbursement of an
eligible expense must be made no later than December 31 of the year after the
year in which the expense was incurred. The Executive’s obligations under this
Section 15, and the Executive’s rights to payment or reimbursement of expenses
pursuant to this Section 15, shall expire at the end of ten (10) years after the
Date of Termination and such rights shall not be subject to liquidation or
exchange for another benefit.


16.    Code Section 409A.


(a)    General. This Agreement shall be interpreted and administered in a manner
so that any amount or benefit payable hereunder shall be paid or provided in a
manner that is either exempt from or compliant with the requirements Section
409A of the Code and applicable Internal Revenue Service guidance and Treasury
Regulations issued thereunder (and any applicable transition relief under
Section 409A of the Code). Nevertheless, the tax treatment of the benefits
provided under the Agreement is not warranted or guaranteed. Neither the Company
nor its directors, officers, employees or advisers shall be held liable for any
taxes, interest, penalties or other monetary amounts owed by the Executive as a
result of the application of Section 409A of the Code.


(b)    Definitional Restrictions. Notwithstanding anything in this Agreement to
the contrary, to the extent that any amount or benefit that would constitute
non-exempt “deferred compensation” for purposes of Section 409A of the Code
(“Non-Exempt Deferred Compensation”) would otherwise be payable or distributable
hereunder by reason of the Executive’s termination of employment, such
Non-Exempt Deferred Compensation will not be payable or distributable to the
Executive by reason of such circumstance unless the circumstances giving rise to
such termination of employment meet any description or definition of “separation
from service” in Section 409A of the Code and applicable regulations (without
giving effect to any elective provisions that may be available under such
definition). This provision does not prohibit the vesting of any Non-Exempt
Deferred Compensation upon a termination of employment, however defined. If this
provision prevents the payment or distribution of any Non-Exempt Deferred
Compensation, such payment or distribution shall be made on the date, if any, on
which an event occurs that constitutes a Section 409A-compliant “separation from
service.”


(c)    Timing of Release of Claims. Whenever in this Agreement a payment or
benefit is conditioned on Executive’s execution of a release of claims, such
release must be executed and all revocation periods shall have expired within
sixty (60) days after the Date of Termination; failing which such payment or
benefit shall be forfeited. If such payment or benefit constitutes Non-Exempt
Deferred Compensation, then such payment or benefit (including any installment
payments) that would have otherwise been payable during such 60-day period shall
be accumulated and paid on the 60th day after the Date of Termination provided
such release shall have been executed and such revocation periods shall have
expired. If such payment or benefit is exempt from Section 409A of the Code, the
Company may elect to make or commence payment at any time during such period.


16





--------------------------------------------------------------------------------







(d)    Permitted Acceleration. The Company shall have the sole authority to make
any accelerated distribution permissible under Treas. Reg. Section
1.409A-3(j)(4) to the Executive of deferred amounts, provided that such
distribution meets the requirements of Treas. Reg. Section 1.409A-3(j)(4).


17.    Miscellaneous.


(a)    Governing Law; Forum Selection; Consent to Jurisdiction. The Company and
the Executive agree that this Agreement shall be governed by and construed and
interpreted in accordance with the laws of the State of Texas without giving
effect to its conflicts of law principles. The Executive agrees that the
exclusive forum for any action to enforce this Agreement, as well as any action
relating to or arising out of this Agreement, shall be the state or federal
court of the State of Texas. With respect to any such court action, the
Executive hereby (a) irrevocably submits to the personal jurisdiction of such
courts; (b) consents to service of process; (c) consents to venue; and (d)
waives any other requirement (whether imposed by statute, rule of court, or
otherwise) with respect to personal jurisdiction, service of process, or venue.
Both parties hereto further agree that such courts are convenient forums for any
dispute that may arise herefrom and that neither party shall raise as a defense
that such courts are not convenient forums.


(b)    Captions. The captions of this Agreement are not part of the provisions
hereof and shall have no force or effect.


(c)    Amendments. This Agreement may not be amended or modified otherwise
than-by a written agreement executed by the parties hereto or their respective
successors and legal representatives.


(d)    Notices. All notices and other communications hereunder shall be in
writing and shall be given by hand delivery to the other party or by registered
or certified mail, return receipt requested, postage prepaid, addressed as
follows:


If to the Executive:
T. Brent Stuart

Address on file with the Company


If to the Company:
First Cash Financial Services, Inc.

690 East Lamar, Suite 400
Arlington, Texas 76011
Attention: Secretary


or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.


(e)    Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.


(f)    Withholding. The Company may withhold from any amounts payable under this
Agreement such Federal, state, local or foreign taxes as shall be required to be
withheld pursuant to any applicable law or regulation.


(g)    Waivers. The Executive’s or the Company’s failure to insist upon strict
compliance with any provision of this Agreement or the failure to assert any
right the Executive or the Company may


17





--------------------------------------------------------------------------------





have hereunder, shall not be deemed to be a waiver of such provision or right or
any other provision or right of this Agreement.


(h)    Entire Agreement. Except as provided herein, this Agreement contains the
entire agreement between the Company and the Executive with respect to the
subject matter hereof and, from and after the Effective Date, this Agreement
shall supersede any other agreement (including the Cash America Severance
Agreement) between the parties with respect to the subject matter hereof. By
entering into this Agreement, Executive hereby waives any and all rights to any
compensation and/or severance benefits under the Cash America Severance
Agreement (including, without limitation, any severance benefits payable upon a
Qualifying Termination, as such term is defined in the Cash America Severance
Agreement, as a result of the transactions contemplated by the Merger
Agreement).


(i)    Construction. The Company and the Executive understand and agree that
because they both have been given the opportunity to have counsel review and
revise this Agreement, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of this Agreement. Instead, the language of all parts of
this Agreement shall be construed as a whole, and according to its fair meaning,
and not strictly for or against either of the parties.


(j)    Counterparts. This Agreement may be executed in two or more counterparts,
and it shall not be necessary that the signatures of the parties hereto be
contained on any one counterpart hereof. Each counterpart shall be deemed an
original but all counterparts together shall constitute one and the same
instrument. Any signature page of any such counterpart, or any electronic
facsimile thereof, may be attached or appended to any other counterpart to
complete a fully executed counterpart of this Agreement, and any telecopy or
other electronic transmission of any signature shall be deemed an original and
shall bind such party.


(Signatures on following page)




18





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization from the Board, the Company has caused these
presents to be executed in its name on its behalf, all as of the day and year
first above written.




EXECUTIVE
 
 
 
 
__________________________________
 
T. Brent Stuart
 
 
 
 
 
 
 
 
FIRST CASH FINANCIAL SERVICES, INC.
 
 
By:_______________________________
 
Rick L. Wessel
Chief Executive Officer







19



